Appeal from order, Family Court, Bronx County (James Weigert, Hearing Examiner), entered on or about April 9, 1998, unanimously dismissed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs. [Whyte], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal and that no appeal lies from the subject order. Concur — Nardelli, J. P., Wallach, Lerner and Rubin, JJ.